Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An apparatus, comprising:  a frame; a sieving container comprising a base and a perimeter wall encircling the base to form an interior volume of the sieving container, the base defining a set of openings enabling movement of insects through the set of openings from the interior volume of the sieving container; a basin attached to the frame, the basin sized to receive the sieving container and to retain a liquid; and an actuation system attached to the frame and the sieving container, the actuation system configured to move the sieving container, wherein moving the sieving container separates a population of insects present in the interior volume based on cephalothorax width. 
Claim 7 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method, comprising: adding a volume of liquid to a basin of a sieving apparatus, the basin attached to a frame of the sieving apparatus, the basin sized to receive a sieving container and to retain the volume of the liquid; and causing an  actuation system of the sieving apparatus to move the sieving container into the volume of liquid, the actuation system attached to the frame and the sieving container, the sieving container comprising a base and a perimeter wall encircling the base to form an interior volume of the sieving container, the perimeter wall fixedly coupled to the base, the base defining a set of openings enabling movement of insects through the set of openings from the interior volume of the sieving container, wherein moving the sieving container into the volume of liquid separates a population of insects present in the interior volume based on cephalothorax width. 

Claim 15 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system, comprising: a frame; a sieving container comprising a base and a perimeter wall encircling the base to form an interior volume of the sieving container, the perimeter wall fixedly coupled to the base, the base defining a set of openings enabling movement of insects through the set of openings from the interior volume of the sieving container; a basin attached to the frame, the basin sized to receive the sieving container and to retain a liquid; and an actuation system attached to the frame and the sieving container, the actuation system configured to move the sieving container, wherein moving the sieving container separates a population of insects present in the interior volume based on cephalothorax width.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653